Citation Nr: 1508336	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-17 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a low back injury (hereinafter "low back disability"), for accrued benefits purposes.

2.  Entitlement to service connection for a low back disability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from May 1969 to November 1970.  While his claim was pending, the Veteran died in June 2011.  The appellant is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

38 U.S.C.A § 5121A allows a substitution in the case of the death of a claimant who dies on or after October 10, 2008.  This change in law permits any living person who would be eligible to receive accrued benefits, to process any pending claim if a Veteran dies prior to completion.  The eligible person must, not later than one year after the date of death, file a request to be substituted as the claimant for the purposes of processing any pending claim to completion.  38 U.S.C.A. § 5121A (West 2014).  A veteran's surviving spouse is eligible for receipt of accrued benefits.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  Generally an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA RO from which the claim originated.  See 38 C.F.R. § 3.1010(e) (2014) (the agency of original jurisdiction (AOJ) will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board).  The purpose of this administrative procedure is to insure that an appellant is a qualified "accrued benefits claimant" so as to be eligible for substitution.

In August 2011, the appellant (the Veteran's spouse) filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  The record in this case contains credible evidence that the appellant was married to the Veteran at the time of his death.  See April 1972 marriage license.  While the AOJ has yet to make a determination as to the appellant's actual eligibility to substitute in the appeal, the evidence of record shows that the appellant is the Veteran's surviving spouse (and thus eligible to substitute as the claimant for the purposes of completing the appeal).  In this case, the record already establishes that the appellant is an accrued benefits claimant who is eligible for substitution under 38 U.S.C.A. § 5121A; therefore, the requirement of sending the claim to the AOJ to verify that the appellant is an eligible accrued benefits claimant has been rendered moot, such that sending the case to the RO for such verification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

Entitlement to service connection for a low back disability was previously denied by the RO in August 1984 and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In April 2014, the appellant testified at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    
 
The issue of entitlement to burial benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2011 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran died in June 2011; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending claim and appeal to completion.

2.  An unappealled August 1984 rating decision, in pertinent part, denied service connection for residuals of a back injury on the basis that there were no residuals shown at service separation and no evidence of continuity of treatment for a back disorder since service separation.

3.  The evidence received since the August 1984 rating decision relates to an unestablished fact of a current disability and a causal relationship between the diagnosed back disability and service.   

4.  The Veteran had a current back disability of degenerative disc disease and lumbar spondylosis.

5.  The Veteran had symptoms of back pain in service.

6.  The Veteran's currently diagnosed back disability is related to active service.


CONCLUSIONS OF LAW

1.  The August 1984 rating decision to deny service connection for a back disability became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for a back disability have been met.  38 C.F.R. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the decision below, the Board reopens and grants service connection for a back disability.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and to assist is necessary.   

Reopening Service Connection for a Back Disability

The appellant seeks to reopen the previously denied claim of service connection for a back disability.  The claim, initially filed in May 1984, was originally denied in an August 1984 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R.    §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the August 1984 rating decision, the RO, in pertinent part, denied service connection for residuals of a back injury on the basis that there were no residuals shown at service separation and no evidence of continuity of treatment for a back disorder since service separation.  The pertinent evidence of record at the time of the August 1984 rating decision includes the Veteran's lay statements, service treatment records, and a July 1984 VA examination report.  

The Board has reviewed the evidence of record received since the August 1984 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a back disability.  A December 2010 VA examination report notes diagnoses of degenerative disc disease and lumbar spondylosis.  In a November 2010 letter, the Veteran's VA doctor opined that it is more likely than not that the lumbosacral disorder is the natural progression of the original lumbosacral problem that presented in service.  The Board finds that this evidence, received after the August 1984 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a current back disability and a causal link (nexus) between the claimed back disability and the in-service case of symptoms of back pain (necessary elements for service connection).  38 C.F.R. § 3.303(d).   

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, as the Board has determined that new and material evidence has been received, the request to reopen the previously denied claim of service connection for a back disability, for accrued benefits purposes, is granted to this extent.  In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R.   § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the August 1984 rating decision; therefore, 38 C.F.R.     § 3.156(b) does not apply.  Nor have additional service records been received since the August 1984 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection for a Back Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The contentions advanced in this case include that the Veteran sustained an in-service back injury and had continuous symptoms of a back disorder, including pain, since service separation.   The Veteran stated during the pendency of the claim that he had experienced symptoms of back pain over the years since service separation.

First, the evidence of record demonstrates that the Veteran had a current back disability.  The December 2010 VA examination report notes diagnoses of multilevel degenerative disc disease and spondylosis.

Next, the evidence of record demonstrates that the Veteran experienced in-service symptoms of back pain.  An August 1970 service treatment record notes that the Veteran reported low back pain that began in June 1970 and progressively worsened.  

Given the above, the remaining question is whether there is evidence of a link between the current back disability and the in-service symptoms of back pain.  After reviewing all the lay and medical evidence, including the Veteran's and appellant's statements, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's diagnosed back disability is related to service.

As noted in an October 2010 VA treatment record, the Veteran's VA physician noted that, while in-service X-rays of the back were negative, it is more likely than not that the Veteran suffered from a disc problem, which would not appear on an  X-ray.  Upon review of the Veteran's service treatment records and VA treatment records, the VA physician opined that it was clear from the records that the Veteran had back problems since the in-service occurrence of back pain in August 1970.  In a November 2010 medical opinion, the Veteran's VA physician opined that it is more likely than not that the Veteran's current lumbosacral disorder was the natural progression of the original lumbosacral problem that presented in 1970.  

At a December 2010 VA examination, the VA examiner opined that the mild degenerative disc disease of the lumbosacral spine was less likely than not related to active service.  The VA examiner noted that, four months prior to service separation, the Veteran had an episode of low back pain with normal X-rays and no physical abnormalities of the spine or other musculoskeletal system were noted at the service separation physical.  The VA examiner opined that, in the approximately 40 years since service separation, age more likely accounts for the mild degenerative disc disease of the lumbosacral spine.  


Based on the above, the Board finds that the evidence of record sufficiently indicates that the Veteran's back disability is at least as likely as not related to the in-service symptoms of back pain; as such, resolving reasonable doubt in favor of the appellant, service connection for degenerative disc disease and lumbar spondylosis, is warranted, for accrued benefits purposes.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for degenerative disc disease and lumbar spondylosis, for accrued benefits purposes, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


